11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Roy Eugene Peel,                               * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CR27228.

Vs. No. 11-21-00184-CR                         * May 5, 2022

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.